NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            FEB 17 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ELIZABETH FRAYRE-GARCIA,                         No. 12-74245

              Petitioner,                        Agency No. A070-642-776

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 12, 2016**
                              San Francisco, California

Before: SILVERMAN and TALLMAN, Circuit Judges and LASNIK, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert S. Lasnik, Senior United States District Judge
for the Western District of Washington, sitting by designation.
      Elizabeth Frayre-Garcia, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) denying her motion to

reopen removal proceedings for consideration of adjustment of status, cancellation

of removal, asylum, withholding of removal, protection under the Convention

Against Torture, administrative closing in the exercise of prosecutorial discretion,

and, in the alternative, voluntary departure. We have jurisdiction under 8 U.S.C.

§ 1252.

      Our jurisdiction, however, is limited to review of arguments raised before

the BIA. See 8 U.S.C. § 1252(d)(1); Zara v. Ashcroft, 383 F.3d 927, 930-31 (9th

Cir. 2004). Petitioner raises two arguments not advanced before the BIA: 1) that

her prior counsel provided ineffective assistance by failing to present evidence that

her prior conviction was not for a crime involving moral turpitude and thus does

not bar her from being eligible for voluntary departure; and 2) that she is eligible

for derivative asylum. We do not have jurisdiction to consider these arguments,

and therefore the petition is dismissed in part.

      Frayre-Garcia has not challenged the BIA’s findings that she failed to

establish prima facie eligibility for adjustment of status and cancellation of

removal. Nor has Frayre-Garcia questioned the BIA’s explanation that it does not

have the authority to exercise prosecutorial discretion. We will not consider these


                                           2
issues. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (holding that

issues not properly raised before the appellate court are deemed waived).

      What remains for our review is Frayre-Garcia’s claim that the BIA erred in

denying her motion to reopen for consideration of her eligibility for asylum,

withholding of removal, and protection under the Convention Against Torture. We

review for abuse of discretion the denial of a motion to reopen, and “may grant

relief only if the BIA acted arbitrarily, irrationally, or contrary to law.”

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1078 (9th Cir. 2013) (internal quotation

marks omitted). The BIA did not abuse its discretion in denying Frayre-Garcia’s

motion to reopen because the BIA considered the limited evidence submitted in

support of petitioner’s claim and acted within its broad discretion in determining

that Frayre-Garcia failed to demonstrate prima facie eligibility for relief. I.N.S. v.

Abudu, 485 U.S. 94, 104 (1988) (BIA may deny a motion to reopen if the movant

has not established a prima facie case for the underlying relief sought); Kotasz v.

I.N.S., 31 F.3d 847, 851-52 (9th Cir. 1994) (asylum applicant must show particular

risk different from risk faced by fellow citizens).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3